Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lance Whitaker, a federal prisoner, appeals the district court’s order granting in part and denying in part his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis, and affirm the district court’s order. We also deny Whitaker’s motion to reopen his 28 U.S.C. § 2255 (2012) proceeding. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.